86 U.S. 591 (____)
19 Wall. 591
UNITED STATES
v.
COOK.
Supreme Court of United States.

*592 Mr. S.F. Phillips, Solicitor-General, for the United States; no opposing counsel.
The CHIEF JUSTICE delivered the opinion of the court.
We think the action was properly brought, and that it may be maintained.
The right of the Indians in the land from which the logs were taken was that of occupancy alone. They had no power of alienation except to the United States. The fee was in the United States, subject only to this right of occupancy. *593 This is the title by which other Indians hold their lands. It was so decided by this court as early as 1823, in Johnson v. McIntosh.[*] The authority of that case has never been doubted.[] The right of the Indians to their occupancy is as sacred as that of the United States to the fee, but it is only a right of occupancy.[] The possession, when abandoned by the Indians, attaches itself to the fee without further grant.[§]
This right of use and occupancy by the Indians is unlimited. They may exercise it at their discretion. If the lands in a state of nature are not in a condition for profitable use, they may be made so. If desired for the purposes of agriculture, they may be cleared of their timber to such an extent as may be reasonable under the circumstances. The timber taken off by the Indians in such clearing may be sold by them. But to justify any cutting of the timber, except for use upon the premises, as timber or its product, it must be done in good faith for the improvement of the land. The improvement must be the principal thing, and the cutting of the timber the incident only. Any cutting beyond this would be waste and unauthorized.
The timber while standing is a part of the realty, and it can only be sold as the land could be. The land cannot be sold by the Indians, and consequently the timber, until rightfully severed, cannot be. It can be rightfully severed for the purpose of improving the land, or the better adapting it to convenient occupation, but for no other purpose. When rightfully severed it is no longer a part of the land, and there is no restriction upon its sale. Its severance under such circumstances is, in effect, only a legitimate use of the land. In theory, at least, the land is better and more valuable with the timber off than with it on. It has been improved by the removal. If the timber should be severed for the purposes of sale alone  in other words, if the cutting of the timber was the principal thing and not the incident  then *594 the cutting would be wrongful, and the timber, when cut, become the absolute property of the United States.
These are familiar principles in this country and well settled, as applicable to tenants for life and remainder-men. But a tenant for life has all the rights of occupancy in the lands of a remainder-man. The Indians have the same rights in the lands of their reservations. What a tenant for life may do upon the lands of a remainder-man the Indians may do upon their reservations, but no more.
In this case it is not pretended that the timber from which the saw-logs were made was cut for the purpose of improving the land. It was not taken from any portion of the land which was occupied, or, so far as appears, intended to be occupied for any purpose inconsistent with the continued presence of the timber. It was cut for sale and nothing else. Under such circumstances, when cut, it became the property of the United States absolutely, discharged of any rights of the Indians therein. The cutting was waste, and in accordance with well-settled principles, the owner of the fee may seize the timber cut, arrest it by replevin, or proceed in trover for its conversion.
The Indians having only a right of occupancy in the lands, the presumption is against their authority to cut and sell the timber. Every purchaser from them is charged with notice of this presumption. To maintain his title under his purchase it is incumbent on the purchaser to show that the timber was rightfully severed from the land.
That the United States may maintain an action for cutting and carrying away timber from the public lands was decided in Cotton v. United States.[*] The principles recognized in that case are decisive of the right to maintain this action.
The answer of the court, therefore, to the question propounded by the Circuit Court, is
IN THE AFFIRMATIVE.
NOTES
[*]  8 Wheaton, 574.
[]  1 Kent, 257; Worcester v. Georgia, 6 Peters, 580.
[]  Cherokee Nation v. Georgia, 5 Peters, 48.
[§]  Ib. 17.
[*]  11 Howard, 229.